DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Applicant’s election of Group I (claims 23-36) in the reply filed on 23 August 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). Group I (claims 37-47) have been cancelled without prejudice.
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 14/214,901 and 16/005,234, fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. The prior-filed application does not provide support for “wherein the baseline threshold is a function of a number and a magnitude of glucose measurements below a predetermined minimum glucose concentration, receiving, by the computing device, an indication that the patient is pregnant; in response to receiving the patient is 
Information Disclosure Statement
The information disclosure statement filed 15 December 2020 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed. It has been placed in the application file, but the information referred to therein has not been considered. There are no copy of documents 106-127 of the IDS.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 23 and 32 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 24-31 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 23, 24, 28, and 32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 25-27, 29-31 and 33-36 are further rejected due to their dependency to either claims 23 or 32.
Claim 23 recites “wherein the baseline threshold is a function of a number and a magnitude of glucose measurements below a predetermined minimum glucose concentration” in lines 9-10. It is unclear how a threshold could be a function. Furthermore, it is also unclear if the predetermined minimum glucose concentration is the baseline threshold. Clarification is requested. For examination 
Claim 23 recites “in response to receiving the indication that the patient is pregnant” in line 12. It is unclear what this limitation means. Clarification is requested.
Claim 23 recites “…adjusting the baseline threshold to allow for one or both of lower magnitude glucose measurements below the predetermined minimum glucose concentration or a greater number of glucose measurements below the predetermined minimum glucose concentration prior to determining the hypoglycemia risk level” in lines 12-16. This limitation makes it unclear if the predetermined minimum glucose concentration is the baseline threshold or not. It is unclear if the claim should recite that after the predetermined threshold has been adjusted to the new threshold, the processor allows for a greater number of glucose measurements to fall below the predetermined threshold before determining hypoglycemia risk. Clarification is requested.
Claim 24 recites “adjusting the baseline threshold…by decreasing the predetermined minimum glucose concentration.” It is unclear how decreasing the glucose concentration would adjust the baseline threshold. Furthermore, it is still unclear how the baseline threshold is determined. Clarification is requested.
Claim 28 recites “communicating the glucose measurements comprises communicating the collected glucose measurements to a healthcare provider.” It is unclear how communicating could comprise communicating. Clarification is requested.
Claim 32 recites “wherein the baseline threshold is a function of a number and a magnitude of glucose measurements below a predetermined minimum glucose concentration” in lines 11-13. It is unclear how a threshold could be a function. Furthermore, it is also unclear if the predetermined minimum glucose concentration is the baseline threshold. Clarification is requested. For examination 
Claim 32 recites “in response to receiving the indication that the patient is pregnant” in line 15. It is unclear what this limitation means. Clarification is requested.
Claim 32 recites “…adjust the baseline threshold to allow for one or both of lower magnitude glucose measurements below the predetermined minimum glucose concentration or a greater number of glucose measurements below the predetermined minimum glucose concentration prior to determining the hypoglycemia risk level” in lines 15-19. This limitation makes it unclear if the predetermined minimum glucose concentration is the baseline threshold or not. It is unclear if the claim should recite that after the predetermined threshold has been adjusted to the new threshold, the processor allows for a greater number of glucose measurements to fall below the predetermined threshold before determining hypoglycemia risk. Clarification is requested.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 23-36 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Budiman et al. ‘369 (US Pub No. 2014/0350369) in view of Yodfat et al. ‘043 (US Pub No. 2010/0268043).
Regarding claim 23, Budiman et al. ‘369 teaches a method for determining glycemic risk of a patient during pregnancy using a continuous glucose monitor (Abstract, [0090]), the method comprising:
continuously collecting glucose measurements of the patient via a sensor of the continuous glucose monitor (Fig. 56 CGM sensor 372 and [0290]), wherein the glucose measurements are indicative of an interstitial glucose level ([0124]);
communicating the glucose measurements collected by the continuous glucose monitor to a processor of a computing device (Fig. 56 processor 374 and [0290]);
determining a hypoglycemia risk level based on a comparison of the glucose measurements collected by the continuous glucose monitor to a baseline threshold ([0088]; “user-defined threshold” is interpreted as a baseline threshold; [0090]), wherein the baseline threshold is a function a number and magnitude of glucose measurements below a predetermined minimum glucose concentration ([0171]);
in response to receiving the indication that the patient is pregnant, adjusting the baseline threshold to allow for one or both of lower magnitude glucose measurements below the predetermined minimum glucose concentration or a greater number of glucose measurements below the predetermined minimum glucose concentration prior  to determining the hypoglycemia risk level ([0090]; “The Insights report 69 is designed to allow the clinician to adjust the allowance setting according to the clinical scenario. For example, the allowance may be decreased for someone who is elderly or has hypoglycemia unawareness. Alternatively, the allowance may be increased for a pregnant woman trying to maintain tight glucose control.”); and
displaying on a display of the computing device a visual representation of the hypoglycemia risk level, wherein the hypoglycemia risk level comprises one of high, moderate, or low risk ([0023]; “…control the display to visually present a glucose control measure that includes an assessment of the glucose data in the categories of likelihood of low glucose, median glucose, and variability of glucose below the median with visual indicators conveying high, moderate, and low about each category.”).

Yodfat et al. ‘043 teaches a user can determine an impending value in the settings of a device. The impending value can be changed to comply with certain situations (e.g. during pregnancy a lower blood glucose threshold can be required for DKA to occur due to superimposed insulin resistance, or during illness) ([0067]; When the blood glucose threshold is lower, that allows the device to measure more measurements that are below a “standard” blood glucose threshold to comply with a user’s individual situation.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Budiman et al. ‘369 to include receiving, by the computing device, an indication that the patient is pregnant as Yodfat et al. ‘043 teaches that this will aid in complying the glucose monitor to comply with certain situations of the user, including pregnancy.
Regarding claim 24, Budiman et al. ‘369 teaches adjusting the baseline threshold, in response to the received indication, by decreasing the predetermined minimum glucose concentration ([0090]).
Regarding claim 25, Budiman et al. ‘369 teaches wherein the predetermined minimum glucose concentration is 70 mg/dL ([0090], [0100]).
Regarding claim 26, Budiman et al. ‘369 teaches determining the hypoglycemia risk level during a plurality of time periods in one day ([0091], [0152]), and displaying the hypoglycemia risk level for each of the plurality of time periods ([0091]).
Regarding claim 27, Budiman et al. ‘369 teaches wherein determining the hypoglycemia risk level is performed by a remote computing device ([0239]).
Regarding claim 28, Budiman et al. ‘369 teaches wherein communicating the glucose measurements comprises communicating the collected glucose measurements to a healthcare provider ([0023], [0140]).
Regarding claim 29, Budiman et al. ‘369 teaches displaying a recommendation of an intervention based on the collected glucose measurements ([0140]).
Regarding claim 30, Budiman et al. ‘369 teaches displaying a report comprising a plot of the collected glucose measurements over time (Fig. 1 insights report 69 and Abstract, [0087]).
Regarding claim 31, Budiman et al. ‘369 teaches wherein the plot of the collected glucose measurements over time comprises an ambulatory glucose profile (Fig. 1 insights report 69 and Abstract, [0085]).
Regarding claim 32, Budiman et al. ‘369, as modified by Yodfat et al. ‘043, teaches a system for determining glycemic risk of a patient during pregnancy comprising the claimed elements.
Regarding claims 33 and 34, Budiman et al. ‘369 teaches wherein the computing device comprises a smartphone or a laptop computer ([0290]).
Regarding claim 35, Budiman et al. ‘369 teaches wherein the predetermined minimum glucose concentration is 70 mg/dL ([0090], [0100]).
Regarding claim 36, Budiman et al. ‘369 teaches wherein the display is further configured to display a report comprising a plot of the glucose measurements over time (Fig. 1 insights report 69 and Abstract, [0087]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Budiman et al. ‘765 (US Pub No. 2010/0298765) teaches safety features for integrated insulin delivery services. Dunn et al. ’515 (US Pub No. 2021/0100515) teaches analysis of glucose median, variability, and hypoglycemia risk for therapy guidance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AURELIE H TU whose telephone number is (571)272-8465.  The examiner can normally be reached on [M-F] 7:30-3:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571) 272-5596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






	/AURELIE H TU/               Examiner, Art Unit 3791




/ETSUB D BERHANU/Primary Examiner, Art Unit 3791